Citation Nr: 0327205	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-07 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes including on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1997 to June 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2000 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Pittsburgh, Pennsylvania.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in April 2003.  A copy of 
the transcript is enclosed in the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court f Appeals 
for Veterans Claims (CAVC) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).


Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

To date, the RO has not sent a notification letter 
specifically advising the veteran about how the VCAA applies 
to this current appeal pursuant to Quartuccio.  The  VCAA 
notification letter of June 2002 specifically applies to a 
claim for entitlement to service connection, not to 
entitlement to nonservice-connected pension benefits.  
Furthermore, the VCAA is not cited in the April 2001 
Statement of the Case.  Therefore, the RO's actions have not 
met the requirements of Disabled American Veterans, et al.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Furthermore it does not appear that the development of this 
issue is complete.  In her April 2003 Travel Board hearing, 
the veteran testified that the reason she failed to appear at 
a scheduled VA examination was because of mail delivery 
problems that caused her to fail to receive notification 
about the examination.  She expressed a willingness to appear 
for another examination if given the opportunity.  She also 
testified that she received treatment at the VA medical 
facility in Youngstown Ohio for carpal tunnel syndrome.  




Finally, the Board finds that the veteran's Travel Board 
testimony, in which she expressed that she was appealing the 
RO's October 2002 rating decision that denied entitlement to 
service connection for carpal tunnel syndrome serves as a 
notice of disagreement with this decision.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

In the veteran's case at hand, the RO has not had an 
opportunity to issue a statement of the case as to the issue 
of entitlement to service connection for carpal tunnel 
syndrome.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  




Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of the 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
Youngstown, Ohio VAMC and request copies 
of all medical/clinical reports 
pertaining to treatment provided to the 
appellant, which this facility has in its 
possession, as alluded to above.  Efforts 
to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

4.  The VBA AMC should arrange for a VA 
comprehensive examination (or 
examinations if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to all service connected 
and nonservice connected disabilities.  
Notice should be sent to her most recent 
address of record.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s). 

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s). Any further indicated 
special studies should be conducted.

The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's disabilities (both service 
connected and nonservice connected) on 
her ability to obtain and retain 
substantially gainful employment.  The 
examiner(s) must express an opinion as to 
whether the disabilities have rendered 
the veteran unable to work or 
unemployable.

The veteran's documented disabilities 
include, but are not necessarily limited 
to asthma, for which service-connection 
has been granted; and right carpal tunnel 
syndrome and sickle cell trait both of 
which are not service-connected and 
evaluated as zero percent.

The examiner(s) must furnish an opinion 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
her ability to work.  The VA examiner(s) 
should state whether such disability/ies 
is/are susceptible to improvement through 
appropriate treatment.

The examiner(s) must determine whether 
these disabilities, alone or in 
combination render the veteran unable to 
work.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.



5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

6.  The VBA AMC should issue a statement 
of the case as to entitlement to service 
connection for carpal tunnel syndrome.  
The veteran should be advised of the need 
to timely file a substantive appeal if 
she wishes appellate review.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes, including on an 
extraschedular basis consistent with the 
criteria under 38 U.S.C.A. §§ 1402(a)(1), 
1521(a) (West 2002); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(2002).  

This should include consideration of the 
"average person" standard, the 
"unemployability" standard, and 
extraschedular consideration.  The VBA 
AMC should also consider any other 
relevant provisions, including, but not 
limited to 38 C.F.R. §§ 4.40, 4.45, 4.59, 
where appropriate.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
la and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of her claim for non-service-connected 
pension benefits..  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


